     Case 1:20-cv-00644-MN Document 9 Filed 06/23/20 Page 1 of 4 PageID #: 52




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

    ANTHONY OLIVER,                                     )
                                                        )
                          Plaintiff,                    )
                                                        )
                 v.                                     ) C.A. No. 20-644 (MN)
                                                        )
    NEXSTAR BROADCASTING, INC., et al.,                 )
                                                        )
                          Defendants.                   )

                                            MEMORANDUM

         At Wilmington this 23rd day of June 2020:

         1.     Background.       Plaintiff Anthony Oliver (“Plaintiff”), an inmate at the Georgia

Department of Corrections (“GDOC”) in Ludowici, Georgia, appears pro se and has been granted

leave to proceed in forma pauperis. 1       (D.I. 5).

        2.      The Complaint.         Plaintiff asserts jurisdiction by reason of diversity of the parties.

Plaintiff, however, cites to 28 U.S.C. § 1331, the statute that provides jurisdiction by reason of a

federal question.     (See D.I. 3 at 1).    The diversity statute is 28 U.S.C. § 1332. Plaintiff is an

inmate in Georgia.       He alleges that Defendant Nexstar Broadcasting, Inc. (“Nexstar”), is a

Delaware corporation that owns and operates news stations in over 38 states.                 (D.I. 3 at 2).



1
        Plaintiff has been deemed a “vexatious litigant” in several cases. See Oliver v. JND
        Holdings LLC, No. 6:19-CV-2486-TMC, 2019 WL 5617946, at *1 (D.S.C. Oct. 31, 2019)
        (citing Oliver v. County. of Effingham, No. 4:18-cv-120, 2019 WL 356803, at *3 (S.D. Ga.
        Jan. 29, 2019) (imposing conditions on further litigation and noting that Plaintiff’s
        “litigation record only reinforces the conclusion that Oliver is, to say the least,
        irresponsible”), Report and Recommendation adopted by 2019 WL 1244715 (S.D. Ga.
        Mar. 18, 2019); Oliver v. City of Pooler, No. 4:18-cv-100, 2019 WL 1005198, at *1 (S.D.
        Ga. Feb. 28, 2019) (“In this Court’s view, Plaintiff is plainly a vexatious litigant”); Oliver
        v. Lyft, Inc., No. C 19-01488 WHA, 2019 WL 2342263, at *1 (N.D. Cal. June 3, 2019)
        (“The Southern District of Georgia has imposed pre-filing conditions on plaintiff, including
        a post-contempt bond. The Central District of California has also declared plaintiff a
        vexatious litigant.”).


                                                        1
   Case 1:20-cv-00644-MN Document 9 Filed 06/23/20 Page 2 of 4 PageID #: 53




Plaintiff alleges that Defendant Morris Publishing Group, L.L.C. (“Morris”) is a Delaware limited

liability company existing under the laws of the States of Florida, Georgia, and Delaware.       (Id.).

The Complaint also names as a Defendant Does 1-10, inclusive, making no reference to their

domiciles, but alleging that each Doe Defendant was an agent, conspirator, partner, or employee

of any defendant.      (Id.).   The Complaint asserts that venue is proper in this district because

“Defendant’s principal place of business is in this district” and “because a substantial part of the

events giving rise to the claims [] occurred in this [] district.” (Id.).

       3.      Count One alleges defamation of character and Count Two alleges intentional

infliction of emotional distress.     Plaintiff seeks compensatory and punitive damages.       During

the relevant time-frame Plaintiff was a resident of Savannah, Georgia, and filed a notice to run on

the Democratic ticket in an upcoming election for mayor of Savannah.           (Id. at 3).    Plaintiff

alleges that Defendants posted “news airings and articles” on WSAV News, the local news station

that is owned by Nexstar, and in the Savannah Now newspaper, a newspaper owned and operated

by Morris.    (Id.).    Plaintiff alleges that during a January 20, 2019 candidate forum it was

revealed that Plaintiff was a former gang officer from Los Angeles and that he was working with

local informants to identify Georgia gang leaders to “take back the streets of Savannah.”        (Id.).

He also alleges that Defendants interviewed him and thereafter wrongfully published that Plaintiff

had a child molestation conviction and refused to retract the information.    (Id. at 3-4).    During

the relevant time-frame, Plaintiff was charged with aggravated stalking of his former girlfriend,

arrested, and held pending trial.       (Id. at 4-5).   Plaintiff alleges that following his arrest,

Defendants published an inaccurate story that he had a past conviction for the assault or murder of

a peace officer.   (Id.).

       4.      The Complaint alleges that Nexstar and Morris aired and/or published incorrect or

false information about Plaintiff throughout the State of Georgia that included information about


                                                   2
   Case 1:20-cv-00644-MN Document 9 Filed 06/23/20 Page 3 of 4 PageID #: 54




criminal convictions and Plaintiff’s alleged possession of a composition book containing court

personnel addresses.             (Id. at 3-6).   The Complaint alleges that the information either aired on

WSAV News or was published in the Savannah Now newspaper in January, April, and August

2019.      (Id.).      Plaintiff alleges that the false articles were the proximate cause of injuries he

suffered in a brutal August 2019 prison attack by gang members, followed by prison staff refusal

to provide medical treatment.             (Id. at 6).

        5.           Plaintiff believes he was found guilty of aggravated stalking because several

members of the jury viewed the false articles and news videos.              (Id. at 7).   Plaintiff alleges that

Defendants “continued their escapades publishing the same videos” while Plaintiff awaited formal

sentencing.         (Id.).       Once he was sentenced and transferred to the Georgia Department of

Corrections, Plaintiff was provided with records showing no convictions as reported by

Defendants.          (Id.).     Plaintiff asked Defendants to remove the false videos and articles and they

refused.      (Id.).     Plaintiff alleges that because of the false news reports he was attacked by

inmates on November 19, 2019, he was branded a “cop killer,” prison staff “lost” his personal

belongings, he was transferred from one Georgia correctional facility to another, and generally

mistreated.         (Id. 7-9).

        6.           Discussion.       Although Plaintiff cites to the statute for jurisdiction based upon a

federal question, the allegations indicate that he believes jurisdiction is proper based on diversity

of citizenship of the parties.          The court may transfer a case “[f]or the convenience of parties and

witnesses, in the interest of justice, . . . to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). The Court may raise venue and issue a Section 1404(a) transfer

order sua sponte.             See e.g., Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167 (3d Cir. 2011).

        7.           Plaintiff’s statement that a substantial part of the events giving rise to the claims

occurred in this district is not supported by his allegations.         In reading the allegations it is evident


                                                           3
   Case 1:20-cv-00644-MN Document 9 Filed 06/23/20 Page 4 of 4 PageID #: 55




that none of the events or omissions giving rise to Plaintiff’s claims occurred in Delaware.

Rather, all the reporting occurred in Georgia, the news outlets are located in Georgia (and

specifically Savannah, Georgia), and the information was disseminated in Georgia.        In addition,

Plaintiff alleges that he suffered injuries in numerous Georgia Department of Corrections facilities

all related to the allegedly defamatory publications by Defendants.       Finally, given that all the

alleged wrong doing occurred in Georgia and Plaintiff raises only state claims, the Court takes into

consideration the familiarity of the trial judge with the applicable state law in this diversity case.

The Court considers the allegations in the Complaint and finds the interests of justice favor

transferring the action to the United States District Court for the Southern District of Georgia,

Savannah Division, where based upon the allegations it appears that most, if not all of the events

took place.

       8.        Conclusion.    For the above reasons, the Court will direct the Clerk of Court to

transfer action to the United States District Court for the Southern District of Georgia, Savannah

Division.     A separate order shall issue.



                                                      _________________________________
                                                      The Honorable Maryellen Noreika
                                                      United States District Judge




                                                  4
